27 Ill. App. 3d 963 (1975)
327 N.E.2d 468
ROSE ANN EGGESON, Ex'r of the Estate of NEAL EGGESON et al., Plaintiffs-Appellants,
v.
BROWER MANUFACTURING COMPANY et al., Defendants-Appellees.  (CAROLE BROWER et al., Counterplaintiffs-Cross-appellants,
v.
BROWER MANUFACTURING COMPANY et al., Counterdefendants-Cross-appellees.)
No. 12471.
Illinois Appellate Court  Fourth District.
May 1, 1975.
Jerry L. Brennan, of Keefe, Pierson, Snowden, Gorman, & Brennan, of Quincy, for appellants.
*964 Schmiedeskamp, Robertson, House, Neu, & Mitchell, and John T. Inghram, of Inghram & Dittmeyer, and Matthew A. Hutmacher, of Hunter & Hutmacher, all of Quincy, and Cusack & Cusack, of Chicago, for appellees.
Abstract of Decision.
Judgment affirmed.